DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 27 May 2021. It is noted, however, that applicant has not filed a certified copy of the 202141023565 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov et al. in US Patent Application Publication № 2020/0174893, hereinafter called Tormasov, in combination with Basham et al. in US Patent № 9,665,487, hereinafter called Basham.

In regard to claim 1, Tormasov teaches a system comprising: one or more processors; and a non-transitory computer-readable medium storing a plurality of instructions, which when executed, cause the one or more processors (paragraph 0015) to: 
receive a request to back up files stored on a client device to an object storage (“The client computing device 102 may be further configured to store data in the object storage system 104, for example, such as data backups and/or data archives associated with the workload of the application 108 or of other data that is stored on the client device 102.” Paragraph 0027), the object storage including a first storage tier associated with a first storage cost and a second storage tier associated with a second storage cost less than the first storage cost;
 identify, amongst the files stored on the client device, a first set of files that are each larger than a predetermined size, and a second set of files that are each smaller than the predetermined size (“The client device 102 may be configured to execute a backup procedure that uses blobs, which are binary containers that contain smaller objects, based on a threshold file size, which is a predefined limit, according to which any file can be stored a-is (e.g., if the file size is bigger than the threshold value) or put into a blob ( e.g., if its file size is smaller than the threshold value).” Paragraph 0027);
 identify one or more combination of files from the second set of files that when grouped together are within a range of the predetermined size (“This process may be repeated for other files until the data blob itself has reached the file-size threshold (in a "thin" or dynamically allocated arrangement) or until no more locations within the data blob are available (in a "thick" or statically allocated arrangement). In some aspects, the created data blob may be pre-allocated a size that is equal to at least the file-size threshold value.” Paragraph 0045);
 perform a first backup of the files stored on the client device by storing, on the first storage tier of the object storage, a backup of each file of the first set of files as an individual object, and a backup of each of the combinations of files from the second set of files as a shared object (“In response to determining that the file size of the file 200 is equal to or greater than the file-size threshold, the backup agent 106 may store the file 200 as a primitive data object 204 within the object storage system 104 (action 203). For example, the file 200 may be a virtual machine image file having a 100 GB file size. As shown, both the data blob 202 and the data object 204 would be stored in the object storage at the same level of granularity and are individually retrievable with a single data access request.” Paragraph 0046); 
and initiate a re-tiering of objects by moving the individual objects from the first storage tier to the second storage tier prior to performing a second backup subsequent to the first backup.
However, Tomosov fails to expressly teach that the object storage including a first storage tier associated with a first storage cost and a second storage tier associated with a second storage cost less than the first storage cost;
and initiate a re-tiering of objects by moving the individual objects from the first storage tier to the second storage tier prior to performing a second backup subsequent to the first backup.
Basham teaches that the object storage including a first storage tier associated with a first storage cost and a second storage tier associated with a second storage cost less than the first storage cost (“Illustrated is a production environment 302, object storage provided in a higher (warm/disk) tier 304, and object storage provided in a lower (cold/tape) tier 306.” Column 6 line 55, wherein “The object storage target that stores the snapshot backups as objects and that also supports the above commands and 45 operations (collapse, move full forward, delete, etc.) may have a low cost storage tier associated with it which has much different performance characteristics.” Column 6 line 43);
and initiate a re-tiering of objects by moving the individual objects from the first storage tier to the second storage tier prior to performing a second backup subsequent to the first backup (“In one embodiment, the application may set directives to the object storage providing guidance with respect to the time to migrate specific objects to the lower (tape) tier” Column 7 line 45).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the instant invention to modify the cost-consious object storage taught by Tomosov to include the data tiering of objects, as taught by Basham. One would have been motivated to do so in order to reduce costs (Tomosov teaches “Accordingly, aspects of the present disclosure optimize data storage in data centers, both in terms of improving data management performance and in terms of reducing storage costs.” Paragraph 0024, and Basham teaches “The object storage target that stores the snapshot backups as objects and that also supports the above commands and  operations (collapse, move full forward, delete, etc.) may have a low cost storage tier associated with it which has much different performance characteristics.” Column 6 line 43)
In regard to claims 9 and 17, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Basham further teaches that the plurality of instructions, when executed, further cause the one or more processors to: 
receive a request to restore the files stored on the client device to a point-in-time of the first backup; and perform a full restore of the first set of files and the second set of files including retrieving the backups of the first set of files from the individual objects stored on the second storage tier (“The most likely scenario during a disaster recovery is to recover data from the point-in-time nearest to production. In order to recover from a disaster, it is necessary to restore a full volume from the object storage and then apply restore points from incremental backups repetitively until the desired point-in-time is achieved.” Column 6 line 27, wherein “The underlying problem is that point-in-time management operations may need to access data from the lower tier…” column 6 line 63).
In regard to claim 10 it is substantially similar to claim 2 and accordingly is rejected under similar reasoning.


In regard to claim 3, Basham further teaches that the plurality of instructions, when executed, further cause the one or more processors to: 
store, as part of a metadata database, a list of objects required to perform a full restore to the point-in-time of the first backup (i.e. flashcopy bitmap, “Additionally, a user may request to delete point-in-time snapshots from the object storage. In order to maintain the ability to restore from any point-in-time from the object 40 storage, a flashcopy bitmap cascade must be preserved” column 6 line 38); 
retrieve the list of objects from the metadata database, in response to receiving the request to restore the files to the point-in-time of the first backup (“Further these management operations may interfere with customer initiated commands (e.g. GET commands) from the top end of the object store which translates to having to recall data from the lower tier.” Column 6 line 65);
 and identify the individual objects storing the backups of the first set of files and the shared objects storing the backups of the second set of files based on the retrieved list of objects (“In case of unexpected placement of data on lower storage 25 tiers in the object store, the application may instruct the object store to prefetch the appropriate data from the lower tier ahead of the operation in order to streamline production.” Column 8 line 24).
In regard to claim 11 it is substantially similar to claim 3 and accordingly is rejected under similar reasoning.

In regard to claim 4, Basham further teaches that the plurality of instructions, when executed, further cause the one or more processors to: 
store, as part of a metadata database, an identifier for the second storage tier as a storage location of the individual objects storing the backup of the first set of files, in response to moving the individual objects from the first storage tier to the second storage tier (“Additionally, a user may request to delete point-in-time snapshots from the object storage. In order to maintain the ability to restore from any point-in-time from the object 40 storage, a flashcopy bitmap cascade must be preserved.” Column 6 line 37);
and retrieve the storage location of the individual objects from the metadata database, in response to receiving the request to restore the files to the point-in-time of the first backup (“Further these management operations may interfere with customer initiated commands (e.g. GET commands) from the top end of the object store which translates to having to recall data from the lower tier.” Column 6 line 65).
In regard to claims 12 and 18, they are substantially similar to claim 4 and accordingly are rejected under similar reasoning.

In regard to claim 3, Tormasov further teaches that the individual objects are stored as part of a bucket associated with the client device, and a name of the bucket includes an identifier for the client device and an identifier for a type of data stored by the files on the client device (“The object storage system 104 is configured to store units of data as "objects" (also referred to as "blobs" by some service providers), and maps each object to a unique identifier (e.g., key, index, object name)” paragraph 0032, wherein “In some aspects, the backups may be stored in a particular format for compression and/or packaging, such as a True Image Backup TM format (* .tib) made available by Acronis®, ISO images, VHD files, and other file formats. In some aspects, the backups may be "full" backups having a replica of the entirety of a system disk, volume, partition, or other data storage of the client device,” paragraph 0031, and wherein “The structure of the index 122 may depend based on the specific file system. For example, NTFS has a MFT meta-information block. An example of the index 122 is the table of contents of a file, which indicates where the object of interest is located.” Paragraph 0036).
In regard to claims 13 and 19, they are substantially similar to claim 5 and accordingly are rejected under similar reasoning.

In regard to claim 6, Basham further teaches that the re-tiering of objects is initiated in response performing the first backup (“A flashcopy function creates a copy of a source volume on a target volume. This copy, as mentioned above, is called a point-in-time copy. […] This
mapping allows a point-in-time copy of that source volume to be copied to the associated target volume. The relationship exists between this volume pair from the time that the flashcopy operation is initiated until the storage unit copies all data from the source volume to the target volume, or the relationship is deleted.” Column 2 line 46).
In regard to claim 14 it is substantially similar to claim 6 and accordingly is rejected under similar reasoning.

In regard to claim 7, Tormasov further teaches that in the plurality of instructions, when executed, further cause the one or more processors to: store, as part of a metadata database, identifiers of the backup of files stored in each of the shared objects, and offsets for the backup of files within each of the shared objects (“In some aspects, the backup agent 106 updates the index of the data blob to include a reference to the selected data set. For example, the backup agent may insert into the index the filename of the selected data set and its corresponding location (e.g., address, offset) within the data blob.” Paragraph 0053).
In regard to claim 15 it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.

In regard to claim 8, Tormasov further teaches that the predetermined size is approximately 4 MB. (“At step 304, the backup agent 106 calculates a threshold data size associated with the target data system. […] In some implementations, the threshold data size may be calculated to within a range of size values from 1 MB to 1 GB.” Paragraph 0050)
In regard to claims 16 and 20, they are substantially similar to claim 8 and accordingly are rejected under similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2022/0066882 teaches a system which allows for re-tiering of snapshot objects
US Patent № 7,197,520 teaches a two-tier backup mechanism
US Patent № 11,175,999 teaches a system which allows storage to be re-tiered on-demand after an initial backup
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167